This appeal is prosecuted from a conviction had in the county court of Oklahoma county, in which plaintiff in error was found guilty under an information which charged that he did have in his possession intoxicating liquors with intent to dispose of the same contrary to the provisions of the prohibitory liquor law. On the 15th day of February, 1912, he was sentenced in accordance with the verdict of the jury to be confined in the county jail for a period of six months and to pay a fine of five hundred dollars. Error is assigned upon the action of the court in refusing to quash the information and in overruling the defendant's objection to the introduction of any evidence upon the ground of the insufficiency of the information, and particularly, because the same was not signed and preferred by the county attorney. The proof was the same as that in the case of McGarrah v. State, ante, decided at this term, and presents the same question. For the reasons given in the opinion in that case the judgment of the county court of Oklahoma county is reversed and the cause remanded thereto to be disposed of as required by law.